           Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS WINEBURG                                       :
AND KATE WINEBURG                                     :
                                                      :
                  Plaintiffs,                         :
                                                      :    CIVIL ACTION NO. 2:20-cv-05371
         v.                                           :
                                                      :
SUNOCO PIPELINE L.P.,                                 :
a/k/a Energy Transfer                                 :
Partners, L.P.                                        :
                                                      :
                  Defendant.                          :

                   MEMORANDUM OF LAW IN SUPPORT OF MOTION
              TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION

         This Court lacks subject-matter jurisdiction over the Complaint, because there is no

diversity of citizenship among the parties. The case should therefore be dismissed under Federal

Rule of Civil Procedure 12(b)(1).1

         The Complaint – which asserts exclusively state common law causes of action – alleges

that this Court has jurisdiction based on the diversity of citizenship of the parties under 28 U.S.C.

§1332. The Complaint asserts that complete diversity exists by alleging that Plaintiffs are

citizens of Pennsylvania, based on their residence and domicile in West Chester, Chester County,

Pennsylvania, while Defendant Sunoco Pipeline, L.P. (“Sunoco Pipeline”)2 is a limited



1
 Defendant also has several other meritorious defenses to the claims asserted in the Complaint that would be the
proper subject of a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
which relief can be granted. But, since this Court lacks jurisdiction over the entire action, as an effort to conserve
both judicial resources and also the resources of the parties, Defendant is not raising such defenses in this motion,
but reserves the right and will do so when this matter is in an appropriate forum.
2
  The Complaint and caption names as a defendant “Sunoco Pipeline L.P. a/k/a Energy Transfer Partners L.P.” See
Compl. ¶ 4. Defendant Sunoco Pipeline L.P. is not, and never has been, “also known as” Energy Transfer Partners
L.P. Rather, Sunoco Pipeline L.P. is an indirect, wholly-owned subsidiary of Energy Transfer Partners L.P., which
is now known as Energy Transfer Operating, L.P. If necessary, at the appropriate time, Defendant will file a motion
to correct the caption of the Complaint.


                                                          1                                             2286808_1.docx
          Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 2 of 8




partnership that is organized in and has its principal place of business in Texas. Compl. ¶¶ 1-4.

But, as a limited partnership, citizenship is determined by evaluating the citizenship of each of

the partnership’s partners or members. Therefore, as a limited partnership, Sunoco Pipeline is a

citizen of every state where its individual partners are citizens.

        Sunoco Pipeline is limited partnership that is an indirect, wholly-owned subsidiary of

Energy Transfer Operating, L.P. (f/k/a Energy Transfer Partners L.P.), which is a publicly traded

limited partnership. 3 As such, Sunoco Pipeline is a company that has unit holders or partners in

all 50 states, including Pennsylvania. Thus, Sunoco Pipeline is a citizen of Pennsylvania.

        Because there is no diversity of citizenship between Plaintiffs and Sunoco Pipeline, but

rather all parties are citizens of the same state – Pennsylvania – this Court lacks subject-matter

jurisdiction over this action, which must therefore be dismissed.

I.      Factual and Procedural Summary

        On October 28, 2020, Plaintiffs filed a Complaint seeking damages for alleged harm

Plaintiffs claim to have suffered because they reside near the active construction of the Mariner

East 2/2X pipeline project in Chester County, Pennsylvania. Compl. ¶¶ 8-43. Sunoco Pipeline

agreed to waive formal service of process and executed a waiver of service of summons on

November 6, 2020, setting the deadline for response to the Complaint as January 4, 2021.

        Plaintiffs assert exclusively state common law tort claims for private and public nuisance,

trespass, and negligent infliction of emotional distress. Compl. ¶¶ 44-68. Plaintiffs do not

assert any federal cause of action in the Complaint.

        The Complaint alleges that this Court has subject-matter jurisdiction based on diversity of

citizenship of the parties under 28 U.S.C. § 1332 (Compl. ¶ 5), alleging Plaintiffs are citizens of


3
 See Energy Transfer Operating, L.P. 2019 10K, available at https://ir.energytransfer.com/static-files/5837128b-
5110-4ce0-9641-5a3c373d67e7 .


                                                         2                                            2286808_1.docx
         Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 3 of 8




Pennsylvania (Compl. ¶¶ 1–2), while Sunoco Pipeline is a “publicly traded limited partnership,

organized and existing under the laws of the State of Texas and appears to have a principal place

of business” in Texas (Compl. ¶ 4).

       The Complaint correctly states that Sunoco Pipeline is a limited partnership that is

organized in and has its principal place of business in Texas. Compl. ¶ 4. But, the Complaint

does not contain any factual allegation or averments regarding the partners of Sunoco Pipeline,

other than noting that the company is publicly traded. Id.

II.    Standard of Review for Motion to Dismiss for Lack of Jurisdiction

       A federal district court is a forum of limited jurisdiction, and only has original

jurisdiction for cases falling into two distinct categories. First, under 28 U.S.C. § 1331, federal

district courts have original jurisdiction over federal questions arising under the “Constitution,

laws, or treaties of the United States.” Second, federal courts have jurisdiction on the basis of

diversity of citizenship under 28 U.S.C. § 1332, which provides federal courts with “original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between – (1) citizens of different states.” “For

over two hundred years, the statute has been understood as requiring ‘complete diversity between

all plaintiffs and all defendants,’. . . . This means that, unless there is some other basis for

jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’” Lincoln Ben.

Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d. Cir. 2015) (quoting Zambelli Fireworks Mfg.

Co. v. Wood, 592 F.3d 412, 419 (3d Cir.2010).

       Under Federal Rule of Civil Procedure 12(b)(1), a defendant may raise as a basis for

dismissal lack of subject matter jurisdiction over the action. See also F.R.C.P 12 (h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.”) When a party files a motion to dismiss for lack of jurisdiction, “the party asserting


                                                   3                                        2286808_1.docx
         Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 4 of 8




federal jurisdiction . . . has the burden of establishing it.” DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n. 3 (2006).

       A challenge to subject-matter jurisdiction under Rule 12(b)(1) can either be facial or

factual. Lincoln Ben. Life Co., 800 F.3d at 105. A facial jurisdictional challenge is one that

focuses on an alleged deficiency in the pleadings, such that the court is limited to considering

only the allegations of the complaint and any referenced documents in the light most favorable to

plaintiff. Id. In contrast, for a factual challenge “the court must permit the plaintiff to respond

with rebuttal evidence in support of jurisdiction,” and weigh evidence, including potentially

conducting a hearing to resolve any disputed issues of fact regarding jurisdiction. Id. (quoting

McCann v. Newman Irrevocable Trust, 458 F.3d 281, 290 (3d Cir. 2006)). When considering a

factual attack, “it is permissible for a court to review evidence outside the pleadings.” U.S. ex rel.

Atkinson v. PA. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007).

III.   Legal Argument

       The Complaint should be dismissed for lack of subject matter jurisdiction, because

Plaintiffs and Sunoco Pipeline are each citizens of the Commonwealth of Pennsylvania.

       For the purposes of determining diversity of citizenship under 28 U.S.C. § 1332, a natural

person is a citizen of the state where he or she is domiciled. See, e.g., Lincoln Ben. Life Co., 800

F.3d at 104. A corporation is a citizen of both the state in which it was incorporated and also the

state in which its principal place of business is located. 28 U.S.C. § 1332(c)(1). But,

partnerships, including limited partnerships like Sunoco Pipeline, “unlike corporations, are not

considered ‘citizens’ as that term is used in the diversity statute.” Swiger v. Allegheny Energy,

Inc., 540 F.3d 179, 182 (3d Cir. 2008). As “partnerships are not citizens for diversity purposes,

the Supreme Court has long applied the rule of Chapman v. Barney that courts are to look at the

citizenship of all the partners (or members of other unincorporated associations) to determine


                                                  4                                       2286808_1.docx
           Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 5 of 8




whether the federal district court has diversity jurisdiction.” Id. Furthermore, “the complete

diversity requirement demands that all partners be diverse from all parties on the opposing side.”

Id. at 183; see also Lincoln Ben. Life Co., 800 F.3d at 104-05. Because a limited partnership is

not a corporation for the purposes of the diversity statute, the state in which the partnership is

organized or the state where it has its principal place of business are “legally irrelevant” to the

consideration of determining citizenship for diversity purposes. Lincoln Ben. Life Co., 800 F.3d

at 105.

          Where a limited partnership’s partners are also, in turn, comprised of other partnerships

or other forms of an unincorporated associations, “the citizenship of unincorporated associations

must be traced through however many layers of partners or members there may be to determine

the citizenship of the [limited partnership].” Id. at 105 n.16 (internal quotation omitted); see

also, e.g., Maxim Crane Works, LP v. Smith Transp. Services, Inc., Dkt. No. 15-597, 2016 WL

757791, at *3 (W.D. Pa. Feb. 26, 2016) (holding that limited partnership was a citizen of both

Delaware and Pennsylvania because one of the members of its general partner, an LLC, was a

corporation whose place of incorporation and principal place of business were Delaware and

Pennsylvania, respectively).

          Here, Plaintiffs’ claims are all state common law tort actions, and Plaintiffs do not allege

any federal claim in the Complaint. Rather, Plaintiffs assert jurisdiction on the basis of diversity

of citizenship. Compl. ¶ 5. The complaint correctly identifies that Sunoco Pipeline is a limited

partnership. Compl. ¶ 4. Sunoco Pipeline is an indirect, wholly-owned subsidiary of Energy

Transfer Operating, L.P. (f/k/a Energy Transfer Partners L.P.), which is itself a publicly traded

limited partnership, and as such, has partners and unit holders in all 50 states, including the

Commonwealth of Pennsylvania. Sunoco Pipeline is therefore a citizen of Pennsylvania for the




                                                    5                                      2286808_1.docx
         Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 6 of 8




purposes of determining diversity of citizenship under federal law. Plaintiffs are also both

citizens of Pennsylvania, as they are both domiciled in West Chester, Chester County,

Pennsylvania. Compl. ¶¶ 1-2. Thus, there is no diversity of citizenship between Plaintiffs and

Sunoco Pipeline that could provide a basis for jurisdiction in this Court, much less the complete

diversity necessary under 28 U.S.C. § 1332. The Court need go no further in its analysis, and

should therefore dismiss the Complaint.

       But, even if the Plaintiffs were to argue that they were unaware of the citizenship of each

of Sunoco Pipeline’s partners when they filed the Complaint, such an argument still fails as a

matter of law. While a plaintiff is entitled to make an allegation of jurisdiction even if he or she

is uncertain of the citizenship of each of the members of an unincorporated association or

partnership, to survive a facial challenge to jurisdiction, the plaintiff must nevertheless make a

specific allegation in the complaint that the defendant’s members are citizens of a particular

state. See Lincoln Ben. Life Co., 800 F.3d at 108. Moreover, the burden is placed on a plaintiff

to obtain information regarding the citizenship of the members of an unincorporated association

or partnership, and only “after consult[ing] the sources at its disposal, including court filings and

other public records,” may a plaintiff then allege generally that “none of an unincorporated

association’s members are citizens of a particular state.” Id. at 108. But such an allegation

regarding the citizenship of a partnership’s members is still required – without such an

allegation, the complaint must be dismissed for lack of jurisdiction.

       Thus, a complaint will be dismissed for lack of jurisdiction when a plaintiff only makes

general allegations that the defendant is a limited liability company or partnership organized

under a state other than that of the citizenship of plaintiff, without also alleging something about

the citizenship of the partnership’s members. For example, in Miller v. Native Link




                                                  6                                       2286808_1.docx
         Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 7 of 8




Construction, LLC, Dkt. No. 15-1605, 2016 WL 4701454, *7 (W.D. Pa. Sept. 8, 2016), the

United States District Court for the Western District of Pennsylvania dismissed an amended

complaint against a limited liability company for lack of jurisdiction, where plaintiff alleged he

was a citizen of Pennsylvania but “aver[ed only that [defendant] ‘is a professional limited

company organized and existing under the laws of the State of Washington.” The Miller court

explained that since “the citizenship of a limited liability company depends upon the citizenship

of its members,” and the complaint “contains no averments concerning the membership of

[defendant] or the citizenship of its members,” that the complaint “provides no basis from which

this court can infer that plaintiff conducted the requisite good faith inquiry into the citizenship of

[defendant’s] members, and plaintiff did not even plead ‘citizenship.’” Id.

       So too here. The Complaint contains no allegations regarding the citizenship of any of

the partners of Sunoco Pipeline, which suggests that no inquiry was conducted to attempt to

make this required determination before filing the Complaint. But such information is readily

publicly available, and can be ascertained from public filings, such as those with the United

States Securities and Exchange Commission, which clearly and unequivocally state that Sunoco

Pipeline is a wholly-owned subsidiary of Energy Transfer Operating, L.P. (f/k/a Energy Transfer

Partners L.P.), which is a publicly traded limited partnership. See infra at 2 and footnote 3.

Instead, the Complaint alleges only that Sunoco Pipeline is organized in Texas and has its

principal place of business in Texas – two facts that are relevant only for determining the

citizenship of a corporation under the diversity statute, and are wholly irrelevant for determining

the citizenship of a limited partnership like Sunoco Pipeline.

       Last, in the alternative, if the Court were to consider this Motion to be a factual challenge

to jurisdiction, the Court should look the clear public record, including in the filings with the




                                                  7                                        2286808_1.docx
         Case 2:20-cv-05371-KSM Document 3-1 Filed 01/04/21 Page 8 of 8




United States Security Exchange Commission referenced herein, that reflect Sunoco Pipeline is a

wholly-owned subsidiary of Energy Transfer Operating, L.P. (f/k/a Energy Transfer Partners

L.P.), which is a publicly traded limited partnership, and therefore has partners and unit holders

in all 50 states, including Pennsylvania. Or barring all else, the Court must instruct the Plaintiffs

to respond to this motion with rebuttal evidence to establish diversity of citizenship amongst the

parties – which Plaintiffs will be unable to do.

       The Court should therefore dismiss the complaint on the basis of lack of subject matter

jurisdiction, with prejudice.

IV.    Conclusion

       Sunoco Pipeline is a limited partnership and a wholly-owned indirect subsidiary of

Energy Transfer Operating, L.P. (f/k/a Energy Transfer Partners L.P.), a publicly traded limited

partnership with partners and unit holders in all 50 states, including Pennsylvania. Plaintiffs are

domiciled in West Chester, Chester County, Pennsylvania. The only claims alleged in the

Complaint are state common law tort claims, such that there is no basis for federal question

jurisdiction. Because there is no diversity of citizenship between the parties, and no other basis

for jurisdiction in this Court, the Court should dismiss the Complaint with prejudice.


                                        /s/ Diana A. Silva, Esquire
                                        Diana A. Silva, Esq. (PA ID No. 311083)
                                        MANKO, GOLD, KATCHER & FOX, LLP
                                        401 City Avenue, Suite 901
                                        Bala Cynwyd, PA 19004
                                        Tel: (484) 430-2347
                                        dsilva@mankogold.com

                                        Attorneys for Defendant
                                        Sunoco Pipeline L.P.
Dated: January 4, 2021




                                                   8                                      2286808_1.docx
